NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 20, 2008*
                                   Decided February 25, 2008

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

Nos. 07-2204 & 07-3891

RAVANNA SANDERS-BEY,                                  Appeal from the United States District
    Plaintiff-Appellant,                              Court for the Northern District of Illinois,
                                                      Eastern Division
       v.
                                                      No. 07 C 538
UNITED STATES of AMERICA, et. al,
     Defendants-Appellees.                            Wayne R. Andersen,
                                                      Judge.

                                           ORDER

        Ravanna Sanders-Bey sued the Office of the Comptroller of the Currency, TCF National
Bank, and several employees of TCF National Bank for allegedly embezzling money from his
trust account. The district court dismissed for lack of subject-matter jurisdiction, and Sanders-
Bey appeals. We affirm.




       *
        The appellees notified this court that they were never served with process in the district
court and would not be filing a brief or otherwise participating in this appeal. After examining
the appellant’s brief and the record, we have concluded that oral argument is unnecessary.
Accordingly, the appeal is submitted on the appellant’s brief and the record. See FED. R. APP. P.
34(a)(2).
Nos. 07-2204 & 07-3891                                                                        Page 2

       Sanders-Bey alleges that in May 2004 employees of TCF National Bank appropriated
approximately $385,000 from his bank account. One month after this alleged conversion,
Sanders-Bey filed a complaint with the Office of the Comptroller of Currency. The OCC sent
Sanders-Bey a letter stating that the agency would review the claim, but it is unclear from the
record what, if any, action was taken following this letter.

        Then began Sanders-Bey’s attempt to right this asserted wrong. First, he filed suit in the
United States Court of Federal Claims, but it was dismissed for lack of jurisdiction. Sanders v.
United States, No. 04-1678L (Ct. Cl. Nov. 17, 2004). He then appealed that dismissal to the
United States Court of Appeals for the Federal Circuit, which affirmed the dismissal for want of
jurisdiction. Sanders v. United States, No. 05-5028, 132 Fed App’x 378 (Fed. Cir. May 18,
2005). Not satisfied, Sanders-Bey petitioned the Supreme Court of the United States for a writ
of mandamus, but this too was denied. In re Sanders-Bey, No. 06-6880, 127 S. Ct. 824 (Nov. 27,
2006). Finally, Sanders-Bey filed suit in the district court. He alleged that TCF employees
violated their fiduciary duties when, “through negligence and concealment,” funds were taken
from his account. He further alleged that the OCC breached its duty by failing to offer assistance
with his complaint.

         The district court held that it lacked subject-matter jurisdiction over Sanders-Bey’s
claims because he did not raise a non-frivolous federal question and because Sanders-Bey did
not plead the “requisite allegations of citizenship.” See 28 U.S.C. § 1915(e)(2). We review the
district court’s dismissal for lack of subject-matter jurisdiction de novo. See Alexander v. Mt.
Sinai Hosp. Med. Ctr., 484 F.3d 889, 891 (7th Cir. 2007).

        On appeal Sanders-Bey argues that both federal-question and diversity jurisdiction exist
here. We have repeatedly held that “the party invoking federal jurisdiction bears the burden of
demonstrating its existence.” See Hart v. FedEx Ground Pkg. Sys. Inc., 457 F.3d 675, 679 (7th
Cir. 2006). Though Sanders-Bey’s complaint and appellate brief contain an abundance of
jurisdictional verbiage, he has failed to meet his burden of demonstrating a non-frivolous federal
question or complete diversity of citizenship.

         Federal courts may exercise federal-question jurisdiction when a plaintiff’s right to relief
is created by or depends on a federal statute or constitutional provision. See Williams v. Aztar
Ind. Gaming Corp., 351 F.3d 294, 298 (7th Cir. 2003). However, if the claim asserted is
frivolous, it is insufficient to establish jurisdiction. See In re African-Am. Slave Descendants
Litig., 471 F.3d 754, 757 (7th Cir. 2006). Although Sanders-Bey’s complaint cites numerous
federal statutes and constitutional provisions, none of them entitles him to the relief he seeks.
Many of the statutes are wholly inapplicable to the harm Sanders-Bey claims to have suffered
(alleged conversion of bank funds); instead, Sanders-Bey appears to simply reference a panoply
of random federal laws. But as the district court correctly noted, Sanders-Bey’s allegations
amount only to wrongful conversion, which is a state-law claim. Therefore Sanders-Bey has
failed to establish federal-question jurisdiction.
Nos. 07-2204 & 07-3891                                                                       Page 3

        Sanders-Bey also argues that diversity jurisdiction entitles the district court to hear his
claim. Sanders-Bey, however, failed to allege the complete diversity of citizenship of the
parties. See 7th CIR. R. 28, Thomas v. Guardsmark, LLC, 487 F.3d 531, 533 (7th Cir. 2007). In
his complaint he alleges that he is an “Indigenous American National” of the “Washitaw Nation
of Muurs,” which he claims is an entity entitled to international status but located entirely within
the borders of the United States. The Washitaw Nation, however, is not recognized by the
United States government, and Sanders-Bey tells us nothing more about his citizenship.
Additionally, Sanders-Bey does not mention the citizenship of the individual TCF employees
and incorrectly states that TCF National Bank is incorporated in Illinois. Therefore, the district
court correctly dismissed his claim for want of subject-matter jurisdiction. See Denlinger v.
Brennan, 87 F.3d 214, 217 (7th Cir. 1996) (holding that failure to include allegations of
citizenship requires dismissal of complaint based on diversity jurisdiction).

                                                                                       AFFIRMED.